DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9 of the response, filed 10/16/2020, with respect to the objections to the drawings and to the claims, have been fully considered and are persuasive.  The informalities have been removed from the drawings and from the claims; therefore, the objections to the drawings and to the claims have been withdrawn. 
Applicant's arguments filed 10/16/2020, regarding the rejection of Claim 7 under 35 U.S.C. §112(b), have been fully considered but they are not persuasive.  Claim 7 still discloses the limitation “the blade” in the last line, and it is unclear to which blade “the blade” refers, since Claim 1 (upon which Claim 7 depends) discloses at least one blade.
Applicant’s arguments, see Page 10 of the response, filed 10/16/2020, with respect to the rejection of Claim 16 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claim 16; therefore, the rejection of Claim 16 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Pages 10-13 of the response, filed 10/16/2020, with respect to the rejection(s) under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The amendments to Claims 1 and 20 of the at least one blade having a second, opposing free end is not disclosed by the previously cited prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tamanas (US Patent No: 6,976,899).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 disclose the limitation “said hub disposed along said first axis” in Lines 3 and 5 of both claims.  However, Claims 1 and 20 also disclose “a first axis” in Line 7 of both claims.  It is unclear whether “said first axis” in Lines 3 and 5 is the same axis as “a first axis” in Line 7, since “said first axis” is disclosed before “a first axis”.
For the purposes of compact prosecution, “said first axis” is being treated as referring to the same axis as “a first axis”.
Claim 7 discloses the limitation “each blade attachment of the plurality of blade attachment apparatuses is operable to rotate the blade attached thereto”.  However, Claim 7 depends upon Claim 1, and Claim 1 discloses “at least one blade”.  It is unclear whether the blade of Claim 7 is the same as or different from the at least one blade of Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamanas (US Patent No: 6,976,899) in view of Yim (US Patent No: 8,464,978).
Regarding Claim 1: Tamanas discloses a fan (Figure 1, No. 14) for providing thrust.  The fan comprises at least one blade (40); a hub adapted to carry the at least one blade (Figure 1 – structure on which blades 40 are connected at their inner ends), said hub disposed along a first axis (axis extending through center of hub) and said at least one blade having a first end secured to the hub, being an elongate member extending away from said first axis, and having a second, opposing free end (Figure 1); at least one hub motor (42; Column 2, Line 39; Column 3, Line 34) adapted to rotate the hub 360 degrees about a first axis extending perpendicular to the at least one blade (Column 3, 
Yim teaches a fan (Figure 3f) for providing thrust, wherein the fan comprises at least one blade (304), a hub (Figure 3f), and a first mount (350) adapted to carry the hub (Figure 3f), wherein a first mount motor (servo motor part of 312; Column 8, Lines 37-38) is adapted to rotate the hub 360 degrees (Column 8, Lines 37-41).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the first mount of the fan of Tamanas with a first mount motor, as taught by Yim, for the purpose of providing torque to and thus rotating the first mount and hub of the fan (Column 8, Lines 37-41).
Regarding Claim 2: Tamanas, as modified by Yim, discloses the fan according to Claim 1, wherein the first mount second side securing point is adapted to provide an electrical connection between the at least one hub motor and the first mount without encumbering 360 degree rotation of the hub about the second axis (Yim: Column 8, Lines 37-45).
Regarding Claim 3: Tamanas, as currently modified by Yim, discloses the fan according to Claim 1, further comprising a second mount (22) adapted to carry the first 
Yim further teaches a fan (Figure 3f) for providing thrust, wherein the fan comprises at least one blade (304), a hub (Figure 3f), and a second mount (315) adapted to carry the hub (Figure 3f), wherein a second mount motor (servo motor part of 313; Column 8, Lines 37-38) is adapted to rotate the hub 360 degrees (Column 8, Lines 37-41).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the second mount of the fan of Tamanas, as currently modified by Yim, with a second mount motor, as further taught by Yim, for the purpose of providing torque to and thus rotating the second mount, first mount, and hub of the fan (Column 8, Lines 37-41).
Regarding Claim 4: Tamanas, as modified by Yim, discloses the fan according to Claim 3, wherein the second mount second side securing point is adapted to provide an electrical connection between the at least one hub motor and the second mount without encumbering 360 degree rotation of the hub about the second axis (Yim: Column 8, Lines 37-45).
Regarding Claim 13: Tamanas, as currently modified by Yim, discloses the fan according to Claim 3, wherein the first and second mounts have a single physical center (Figures 1 and 4); however, Tamanas fails to a center of mass being maintained at the physical center.
Yim further teaches a fan (Figure 3f) for providing thrust, wherein the fan comprises at least one blade (304), a hub (Figure 3f), and a first mount (350) and second mount (315) adapted to carry the hub (Figure 3f), wherein the first mount and the second mount have a single physical center and a center of mass is maintained at the physical center (Figure 3f; Column 8, Lines 13-15 & 21-26).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan of Tamanas, as currently modified by Yim, with a center of mass maintained at the physical center of the first and second mounts, as further taught by Yim, for the purpose of improving the stability of the vehicle upon which the fan is mounted (Column 8, Lines 26-28).
Regarding Claim 5: Tamanas, as currently modified by Yim, discloses the fan according to Claim 1; however, Tamanas fails to disclose the first mount first side securing point comprising a first bearing; wherein the first mount second side securing point comprises a second bearing; wherein the first mount is adapted to carry the first bearing; and wherein the first mount is adapted to carry the second bearing.
Yim further teaches a fan (Figure 3f) for providing thrust, wherein the fan comprises at least one blade (304), a hub (Figure 3f), and a first (312) and second mount (313) adapted to carry the hub (Figure 3f), wherein a first mount first side securing point comprises a first bearing (Figure 3h, No. 340; Column 8, Lines 41-45), the first mount 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan of Tamanas, as currently modified by Yim, with first and second bearings, as further taught by Yim, for the purpose of receiving the torque applied by the mount motors to rotate the first mount and the hub (Column 8, Lines 41-45).
Regarding Claim 6: Tamanas, as modified by Yim, discloses the fan according to Claim 5, wherein the first bearing is in electrical communication with the at least one hub motor (Yim: Figure 3h; Column 8, Lines 41-47).
Regarding Claim 8: Tamanas, as currently modified by Yim, discloses the fan according to Claim 5; however, Tamanas fails to disclose the second mount first side securing point comprising a third bearing; wherein the second mount second side securing point comprises a fourth bearing; wherein the second mount is adapted to carry the third bearing; and wherein the second mount is adapted to carry the fourth bearing.
Yim further teaches a fan (Figure 3f) for providing thrust, wherein the fan comprises at least one blade (304), a hub (Figure 3f), and a first (312) and second mount (313) adapted to carry the hub (Figure 3f), wherein a second mount first side securing point comprises a third bearing (Column 8, Line 9 - frame 350 is hinged at points 310 and 313, and the hinge is the bearing, since the hinge supports, guides, and reduces the friction of motion between fixed an moving parts (https://www.ahdictionary.com/word/search.html?q=bearing); see also https://en.wikipedia.org/wiki/Hinge which states that a hinge is a mechanical bearing),  wherein the second mount second side securing point comprises a fourth bearing (313 –see above for hinge), and the second mount is adapted to carry the first and second bearings (Figure 3f; Column 8, Lines 35-37).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan of Tamanas, as currently modified by Yim, with third and fourth bearings, as further taught by Yim, for the purpose of rotating the hub and first and second mounts (Column 8, Lines 29-32).
Regarding Claims 9-10: Tamanas, as modified by Yim, discloses the fan according to Claim 9, wherein the fourth bearing is in electrical communication with the at least one hub motor and is adapted to provide a power pathway between an aircraft and the at least one hub motor (Yim: Column 8, Lines 37-41).
Regarding Claim 11: Tamanas, as modified by Yim, discloses the fan according to Claim 1, further comprising a controller adapted to provide control signals to the at least one hub motor and first mount motor, wherein the controller is physically located apart from the blade, the hub, the at least one hub motor, the first mount, and the first mount motor (Tamanas: Column 1, Lines 53-55; Column 4, Lines 15-16).
Regarding Claim 12: Tamanas, as currently modified by Yim, discloses the fan according to Claim 1; however, Tamanas fails to disclose a center of mass being maintained at a physical center of the first mount.
Yim further teaches a fan (Figure 3f) for providing thrust, wherein the fan comprises at least one blade (304), a hub (Figure 3f), and a first mount (350) adapted to 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan of Tamanas, as currently modified by Yim, with a center of mass maintained at a physical center of the first mount, as further taught by Yim, for the purpose of improving the stability of the vehicle upon which the fan is mounted (Column 8, Lines 26-28).
Regarding Claim 14: Tamanas, as modified by Yim, discloses the fan according to Claim 1, further comprising a duct (Tamanas: Figure 1, No. 30) surrounding and fixedly secured to the hub (via supports 36).
Regarding Claim 17: Tamanas, as modified by Yim, discloses the fan according to Claim 1, wherein rotation of the at least one blade creates thrust used to propel an aircraft (Tamanas: Column 3, Lines 36-39; Yim: Abstract, Lines 1-2 & 7-9).
Regarding Claim 20: Tamanas discloses a fan (Figure 1, No. 12) for providing thrust.  The fan comprises at least one blade (40); a hub adapted to carry the at least one blade, said hub disposed along a first axis and said at least one blade having a first end secured to the hub, being an elongate member extending away from said first axis, and having a second, opposing free end (Figure 1); a hub motor (42; Column 2, Line 39; Column 3, Line 34) adapted to rotate the hub 360 degrees about a first axis extending perpendicular to the at least one blade (Column 3, Lines 36-38); a first mount (24) adapted to carry the hub, wherein the first mount further comprises a first mount first side securing point (at location of 28) adapted to pivotally carry the hub; and a first mount second side securing point (location on 24 that is 180 degrees from location of 28) 
Yim teaches a fan (Figure 3f) for providing thrust, wherein the fan comprises at least one blade (304), a hub (Figure 3f), and a first mount (350) and a second mount (315) adapted to carry the hub (Figure 3f), wherein a first mount motor (servo motor part of 312; Column 8, Lines 37-38) and a second mount motor (servo motor part of 313; 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan of Tamanas with first and second mount motors and first, second, third, and fourth bearings, wherein the first and fourth bearings are in electrical communication with the hub motor, as taught by Yim, for the purpose of providing torque to and thus rotating the first mount and hub of the fan (Column 8, Lines 37-41), receiving the torque applied by the mount motors to rotate the first mount and the hub (Column 8, Lines 41-45), and rotating the hub and first and second mounts (Column 8, Lines 29-32).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamanas and Yim as applied to claim 1 above, and further in view of Whan (US Patent No: 4,648,345).
Regarding Claim 7: Tamanas, as modified by Yim, discloses the fan according to Claim 1; however, Tamanas fails to disclose a plurality of blade attachment apparatuses attached to the hub, each blade of the at least one blade being attached to a blade attachment apparatus of the plurality of blade attachment apparatuses; and wherein each blade attachment apparatus is operable to rotate the blade attached thereto about a blade rotation axis.
Whan teaches a fan (Figures 1-3) comprising blades (18) and a hub (20), wherein a plurality of blade attachment apparatuses (26, 32) attached to the hub (Figure 3), each blade being attached to a blade attachment apparatus of the plurality of blade attachment apparatuses; and wherein each blade attachment apparatus is operable to rotate the blade attached thereto about a blade rotation axis (24) (Column 3, Lines 11-15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan of Tamanas, as modified by Yim, with a plurality of blade attachment apparatuses, as taught by Wham, for the purpose of allowing the pitch angle of the blades to be varied during rotation of the hub (Column 1, Lines 59-60).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamanas and Yim as applied to claim 14 above, and further in view of Johnston (US Patent No: 4,037,807).
Regarding Claim 15: Tamanas, as modified by Yim, discloses the fan according to Claim 14; however, Tamanas fails to disclose the duct having a first end with a first 
Johnston teaches a flight vehicle (Figures 1-2) comprising a duct (3, 4) surrounding blades (5), wherein the duct has a first end with a first diameter greater than a second diameter of an opposing second end and the first diameter tapering to the second diameter (Figures 1-2; Column 2, Lines 4-5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the duct of Tamanas, as modified by Yim, with a first diameter greater than a second diameter, as taught by Johnston, for the purpose of allowing the air to expand behind the fan, thus allowing more air to be drawn in and significantly increasing the mass flow rate of the air through the duct (Column 5, Lines 30-34).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamanas and Yim as applied to claim 1 above, and further in view of Katz (US Publication No: 2017/0254473).
Regarding Claim 16: Tamanas, as modified by Yim, discloses the fan according to Claim 1; however, Tamanas fails to disclose said at least one hub motor being further defined as a plurality of hub motors.
Katz teaches a gimbal (Figure 1, No. 100) comprising a plurality of hub motors (113; Paragraph [0019], Lines 3-6) adapted to cooperatively rotate a hub (101)
(Figure 1, axes separated by 90°; Paragraph [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to make the fan of Tamanas, as modified by Yim, with a .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamanas and Yim as applied to claim 1 above, and further in view of Hethcock (US Patent No: 9,067,676).
Regarding Claim 18: Tamanas, as modified by Yim, discloses the fan according to Claim 1; however, Tamanas fails to disclose a first connector adapted to mate with a second connector affixed to an aircraft; and wherein the first connector is adapted to carry both data and power signals.
Hethcock teaches a fan (Figures 1-2, No. 110, 112) comprising a first connector (204) adapted to mate with a second connector (108) affixed to an aircraft (100), wherein the first connector is adapted to carry both data and power signals (Figures 2A & 2C; Column 5, Lines 8-22).
Before the effective fling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan of Tamanas, as modified by Yim, with a first connector adapted to mate with a second connector, as taught by Hethcock, for the purpose of connecting the fan to the aircraft while still allowing the fan to rotate (Column 5, Lines 59-61).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL L SEHN/Examiner, Art Unit 3745         

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745